Citation Nr: 0815449	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  01-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in 
the left ear.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

6.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
Private Attorney
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2000 and May 2005 rating decisions.

FINDINGS OF FACT

1.  The veteran died in November 2007.

2.  At the time of his death, the veteran had six claims 
pending before the Board.

CONCLUSION OF LAW


Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in November 2007.  When the veteran passed 
away, he had six claims pending.  As a matter of law, 
veterans' claims do not survive their deaths.  Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
because the veteran died while his claims were pending, his 
claims of entitlement to a rating in excess of 50 percent for 
PTSD, to a compensable rating for hearing loss of the left 
ear, to service connection for hearing loss in the right ear, 
to service connection for residuals of a neck injury, to 
service connection for degenerative arthritis of the cervical 
spine, and to service connection for degenerative arthritis 
of the lumbar spine are now moot.  

As the veteran's claims have become moot by virtue of his 
death, they are dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

ORDER

The claim of entitlement to a compensable rating for hearing 
loss in the left ear is dismissed.

The claim of entitlement to a rating in excess of 50 percent 
for PTSD is dismissed.

The claim of entitlement to service connection for hearing 
loss in the right ear is dismissed.

The claim of entitlement to service connection for residuals 
of a neck injury is dismissed. 

The claim of entitlement to service connection for 
degenerative arthritis of the cervical spine is dismissed.

The claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


